Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUTTNER et al (Fast Footprint MlPmapping) in view of NYSTAD et al (2015/0235384) and PRAUN et al (Lapped Textures).
As per claim 1, Huttner teaches the claimed “method” comprising: “monitoring accesses by a shader in a graphics pipeline to a representation of a texture comprising a hierarchy of levels of detail of the texture, wherein the representation is stored in a memory or cache associated with the shader” (Huttner, 2 FAST FOOTPRINT FILTERING – MIPmap data structure); and “marking a footprint in the representation of the texture based on the monitored accesses, wherein the footprint indicates, on a per-level-of-detail (LOD) basis, a portion of the representation” (Huttner, 2.1 Calculating a MlPmap level and Figure 2. Definition of the footprint).  It is noted that Huttner does not explicitly teach that the footprint is “expected to be accessed in subsequent shader operations.”  However, it is well-known in the art to store the texture footprint on a memory or cache for a later access in 

 	Claim 2 adds into claim 1 “wherein monitoring accesses to the representation by the shader comprises determining that the shader accessed a first tile at a first LOD in the representation” (Huttner, 2.1 Calculating a MlPmap level and Figure 2. Definition of the footprint; Nystad, [0221], [0407], [0795], [0993]; Praun, 3.2 Establishing local orientation and scale). 



	Claim 4 adds into claim 3 “wherein each of the plurality of footprint indicators are set to a first value to indicate that corresponding tiles in the portion of the representation were not accessed during a monitored time interval or a second value to indicate that the corresponding tiles were accessed during the monitored time interval” which is obvious in the identification of a repeated texture patch (Huttner, 2.1 Calculating a MlPmap level and Figure 2. Definition of the footprint; Nystad, [0221], [0407], [0795], [0993]; Praun, 3.2 Establishing local orientation and scale).

	Claim 5 adds into claim 4 “wherein marking the footprint in the representation of the texture comprises setting a first footprint indicator of the plurality of footprint indicators to the second value to indicate that the first tile at the first LOD is included in the footprint in response to detecting that the shader accessed the first tile at the first LOD during the monitored time interval” which is obvious in labelling multiple different footprints in a defined level of detail LOD of the mipmap texture memory. 

	Claim 6 adds into claim 5 “wherein setting the first footprint indicator comprises performing a logical-OR of a value of the first footprint indicator prior to the monitored time interval and the second value” which is obvious because the footprint is labeled based on both (using the logical OR) the tile at the LOD and availability. 



	Claim 8 adds into claim 3 “wherein the plurality of footprint indicators comprises information indicating at least one of ages and priorities associated with the plurality of footprint indicators” which is obvious in texture mapping to identify the priority of texture patches or ages under variable mapping conditions (official notice). 

	Claim 9 adds into claim 8 “modifying at least one of the plurality of footprint indicators based on at least one corresponding age or priority indicated in the at least one footprint indicator” which is obvious in texture mapping to modify the priority of texture patches or ages under variable mapping conditions (official notice).



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,391. 
Claim 1 of the application
Claim 1 of the US patent
A method comprising:
A method comprising:
monitoring accesses by a shader in a graphics pipeline to a representation of a texture comprising a hierarchy of 


marking a footprint in the mipmap of the texture based on the monitored accesses, wherein the footprint indicates, on a per-tile, per-level-of-detail (LOD) basis, tiles of the mipmap that are expected to be accessed in subsequent shader operations


Although the claims at issue are not identical, they are not patentably distinct from each other because the MIPMAP in the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616